UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-8025


CARGYLE BROWN SOLOMON,

                Petitioner - Appellant,

          v.

SHAREESE KESS-LEWIS; RANDOLPH T. LEWIS,

                Respondents - Appellees.



                              No. 13-8028


In re: CARGYLE BROWN SOLOMON,

                Petitioner.


Appeals from the United States District Court for the District
of Maryland, at Greenbelt.      Paul W. Grimm, District Judge.
(8:13-cv-02436-PWG; 8:13-mc-00584; 8:13-cv-03793-PWG)


Submitted:   March 25, 2014                 Decided:   March 28, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


No. 13-8025, Dismissed; No. 13-8028, Affirmed by unpublished per
curiam opinion.


Cargyle Brown Solomon, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Cargyle    Brown     Solomon       seeks       to    appeal       the    district

court’s    order      denying      relief    on    her     28      U.S.C.      § 2254     (2012)

petition (No. 13-8025) and the order imposing on her a prefiling

injunction (No. 13-8028).              We dismiss Solomon’s appeal from the

denial of her § 2254 petition and affirm the issuance of the

prefiling injunction.

               The order dismissing Solomon’s § 2254 petition is not

appealable       unless        a   circuit        justice          or     judge        issues     a

certificate      of    appealability.             See    28     U.S.C.        § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,     a   prisoner         satisfies         this    standard       by

demonstrating         that     reasonable        jurists        would         find     that     the

district       court’s    assessment        of    the     constitutional             claims      is

debatable      or     wrong.       Slack    v.    McDaniel,             529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.



                                             3
              We have independently reviewed the record on appeal in

No. 13-8025 and conclude that Solomon has not made the requisite

showing.        Accordingly,       we   deny    Solomon’s    motion     for   a

certificate of appealability and dismiss the appeal.

              Further, in No. 13-8028, we conclude that the district

court   did    not   abuse   its   discretion    in    imposing   a   prefiling

injunction.      Cromer v. Kraft Foods N. Am., Inc., 390 F.3d 812,

817 (4th Cir. 2004) (stating standard of review).                 Accordingly,

we affirm.      We deny Solomon’s pending motions seeking a writ of

habeas corpus and an emergency hearing.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      No. 13-8025, DISMISSED;
                                                        No. 13-8028, AFFIRMED




                                        4